PER CURIAM.
The claimant appeals a workers’ compensation order in which it was determined that his petition for benefits is barred by the statute of limitations in section 440.19, Florida Statutes. Relying on Fontanills v. Hillsborough County School Board, 913 So.2d 28 (Fla. 1st DCA 2005), the claimant asserts that he was not given sufficient information as to his rights in connection with this limitations period, despite the employer having provided him with an approved informational brochure in accordance with § 440.19(4) and § 440.185(4), Florida Statutes. The Fon-tanills opinion indicates that although the claimant there apparently received an informational brochure he was not made aware of the limitations period under section 440.19(2), which provides that the period is tolled for one year from when indemnity benefits are paid or remedial treatment is furnished. However, the informational brochure in the present case clearly and expressly advised the claimant to be aware that “your right to receive benefits and medical care may end if there has been no payment for lost wages made or necessary medical care provided for a one year period.” The claimant was thus sufficiently informed in accordance with the statutory requirements.
The order under review is affirmed.
BARFIELD, ALLEN and KAHN, JJ., concur.